Order, Supreme Court, Bronx County, entered on July 22, 1977 unanimously modified, on the law and the facts and in the exercise of discretion, to require plaintiff-respondent to furnish particulars specifying what part or parts in the steering column are claimed to be defective and otherwise affirmed, without costs and without disbursements. Plaintiff’s response that "the steering column which was designed to be collapsible did not collapse” is inadequate for it does not apprise defendant-appellant General Motors Corporation of any specific defect which prevented the steering column from operating in the desired manner. Since plaintiff maintains, she presently lacks actual knowledge of why the steering wheel failed to collapse, she may so state under oath. If, and when, plaintiff acquires the necessary information a supplemental bill of particulars should be served promptly. Concur—Murphy, P. J., Birns, Fein, Markewich and Yesawich, JJ.